Citation Nr: 0501118	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the 
right hand, arm and shoulder, including skin disability due 
to blood poisoning.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran requested that he be afforded a Travel Board 
hearing at the time he submitted his substantive appeal in 
December 2003.  The veteran later withdrew his request for a 
hearing in February 2004.  38 C.F.R. § 20.704(e) (2003).


REMAND

The veteran served on active duty from August 1956 to August 
1959.  He filed his claim for service-connected disability 
compensation in October 1998.  The veteran claimed that he 
had surgery on his hand while in service in 1958 that 
resulted in blood poisoning.  He now claims residuals that 
involve at least a skin disorder of the right hand, arm, and 
shoulder.  The veteran has not been specific as to the exact 
nature of the disorder.  His wife submitted a statement in 
January 1999 wherein she said that the veteran experienced 
cracking of the skin on his hand and bleeding in cold 
weather.  

Efforts to locate the veteran's service medical records 
(SMRs) at the National Personnel Records Center (NPRC) have 
been unsuccessful.  The initial report was that they were 
unavailable due to a fire at the NPRC.  The NPRC also 
indicated that there were no Surgeon General's Office (SGO) 
reports on the veteran's claimed hand surgery.  Morning 
reports dated February 19, 1958, and March 10, 1958, were 
obtained.  They indicate that the veteran was absent from 
duty on those dates and was at the United States Army 
Hospital, Bad Cannstatt, Germany.  The morning reports do not 
indicate any diagnosis, or type of treatment.

The veteran provided notice that he was a member of the 
Arkansas Army National Guard from August 1959 to September 
1963.  Associated with the claims folder is a National Guard 
Bureau Form 22, which denotes the veteran's discharge from 
the Arkansas Army National Guard in September 1963.  The form 
indicates that the veteran had National Guard service from 
August 1959 to September 1963.  There is no indication that 
an attempt was made to contact either the Arkansas Army 
National Guard or the Army Reserve Personnel Center 
(ARPERCEN) to see if the veteran's SMRs may be located with 
either of those entities.  A request for his SMRs from the 
Arkansas National Guard, and ARPERCEN if needed, should be 
made before making a determination that there are no SMRs 
available in this case.

The veteran provided notice that he was receiving Social 
Security Administration (SSA) benefits, when he was 
approximately 59, at the time he filed his original claim in 
October 1998.  The RO should contact the veteran and ask him 
to identify the SSA benefits.  If they were for disability, 
the RO should contact the SSA and request a copy of the 
Social Security award and any medical records relied upon by 
the agency.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and ask him to specify the 
skin disability(ies) he is claiming 
as a result of his surgery in 
service and subsequent blood 
poisoning.  Since he has listed his 
right hand, arm, and shoulder, he 
needs to be specific as to what he 
is claiming.  Particularly in light 
of his wife's statement that only 
addressed the skin of his right 
hand.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his claimed right hand, arm and 
shoulder skin disorder(s) since 
service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  

3.  The RO should also contact the 
veteran and ask that he identify the 
type of SSA benefits he was 
receiving in 1998.  If they were for 
disability, the RO should contact 
the SSA and obtain a copy of the 
agency decision and the medical 
evidence relied on in making the 
decision.

4.  The RO should contact the 
Arkansas National Guard and request 
the veteran's SMRs.  If no records 
are identified from the Arkansas 
National Guard, the RO should 
contact the Army Reserve Personnel 
Center and request the SMRs from 
that source.  

5.  After undertaking any other 
development deemed appropriate, to 
include another VA examination if 
the RO determines one is necessary 
after a response from the veteran as 
to what disability(ies) he is 
claiming, the RO should re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

